DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of response was received on 02/24/2022.  Presently Claims 1-6, 8, 11, 13-19, 22-25, 27-29, and 31 are pending and examined based on Applicant’s election.  Claims 20-21 and 26 are cancelled.  Claims 7, 9-10, 12, and 30 are withdrawn as these claims pertain to other non-elected species.  
Response to Arguments
Applicant’s arguments, see pages 22-23, filed 02/24/2022, with respect to the restriction requirement have been fully considered and are not persuasive.  Applicant argues that there is not a serious search burden on the Examiner and that the claims can be reasonably examined without the need of a species restriction.  The Examiner respectfully disagrees.  Due to the mutually exclusive characteristics of each species outlined in the restriction requirement, the species are independent and distinct and these species are not obvious variants of each other based on the current record.  Based on the mutually exclusive characteristics within each species set as outlined in the restriction requirement, the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph / 112(b).
Applicant’s arguments on pages 24-25, with respect to “substantially” are not persuasive.  [00135] of the specification refers to the term associated with regard to a value and precision of an instrument for measuring the value, as well as to ranges.  In the claim, however, the term “substantially” is used with regards to the term “match” in a comparative sense and therein such definition provided by the specification is not applicable or relevant.  It is unclear of the extent or degree of departure from “matching” that can be considered as “substantially” matching since a relevant definition of the term is not provided in the specification.  In addition, claim 2 recites, wherein the radius of curvature of the body “matches” a portion of the circumferential interior surface of the casing.  This signifies that the claims establish two separate distinctions between “substantially matching” and “matching”, for which it is unclear for claim 1 of the extent or degree of departure from the term “substantially matching” since “substantially” with respect to “matching” is not defined in the specification.  
Applicant’s arguments on pages 27-31 with respect to the 35 U.S.C. 103 rejection for claim 1 have been considered and are not persuasive.  Applicant argues that Kell’s tip timing probe does not generate a signal of any nature (see p. 27).  Examiner respectfully disagrees.  Kell et al. discloses that the sensor (59, tip timing probe used to determine the level of vibration of rotating blades, Col. 1, lines 38-43) is a signal generating sensor (Kell, Col. 1, lines 40-43, discloses that the tip timing probe provides an electrical signal (i.e., signal generating) when a rotating blade passes, and is therein a functioning sensor when the turbine engine is in operation).  The electrical signals generated by the sensor (59) are analyzed to determine the level of vibrations of the rotating blades (Col. 1, lines 42-43).
Applicant's amendments necessitated a new ground of rejection under 35 U.S.C. 103, and this action has therefore been made final.      

Claim Objections
Claims 1, 8, 13, and 23 are objected to because of the following informalities:
Claim 1, lines 3-4, change: “[[the]] at least one of the at least two axially spaced sensors [[including]] includes at least one signal generating sensor…”
Claim 1, line 8, change: “two axially-spaced circumferential rows of [[two]] openings…”
Claim 1, lines 9-10, change: “the two axially-spaced circumferential rows of [[two]] openings…”
Claim 8, lines 1-4, change: wherein the cross-section of the body is rectangular with axial extensions, and the complementary cross-section of the at least partially circumferentially extending first slot…”
Claim 13, line 4, change: “two axially-spaced circumferential rows of [[two]] openings…”
Claim 13, lines 7-8, change: “the two axially-spaced circumferential rows of [[two]] openings…”
Claim 13, lines 9-10, change: “wherein at least one of the at least two axially spaced sensors [[including]] includes at least one signal generating sensor.”
Claim 23, line 3, change: “two axially-spaced circumferential rows of [[two]] openings…”
Claim 23, line 13, change: “the two axially-spaced circumferential rows of [[two]] openings…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11, 13-19, 22-25, 27-29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3, 13, and 23, the term "substantially matching" is a relative term which renders the claim indefinite.  The term "substantially matching" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, nor is it a term of art, and therefore the claim does not apprise one of ordinary skill in the art of its scope.  Page 21, [0081] of the specification states that substantially matching is “the same or nearly the same as.” However, it is unclear of relative meaning of “nearly the same as”, as the term “nearly” is not defined by the specification.  Therein, it is unclear of the extent or degree of departure from “matching” that can be considered as “substantially” matching since a definition of “substantially” pertaining to “matching” is not clearly provided by the specification.  Therein, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.
Further, [00135] of the specification refers to the term “substantially” as being associated with regard to a value and precision of an instrument for measuring the value, as well as to ranges.  In the claim, however, the term “substantially” is used with regards to the term “match” in a comparative sense and therein such definition provided by the specification is not applicable or relevant.  It is unclear of the extent or degree of departure from “matching” that can be considered as “substantially” matching since a relevant definition of the term is not provided in the specification.  

Regarding claim 11, the term "substantially coplanar" in line 2 of claim 11 is a relative term which renders the claim indefinite.  The term "substantially coplanar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, nor is it a term of art, and therefore the claim does not apprise one of ordinary skill in the art of its scope.  Therein, it is unclear of the extent or degree of departure from “coplanar” that can be considered as “substantially” coplanar since a definition of “substantially” pertaining to “coplanar” is not clearly provided by the specification.  Therein, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. (US 9329377) in view of Acton et al. (U.S. 5,005,353), and further in view of Warren et al. (US 2019/0078869 A1).
Regarding claim 1, Kell et al. discloses a mounting member (44, Fig. 2) for a sensor (59, tip timing probe used to determine the level of vibration of rotating blades, Col. 1, lines 38-43) for a turbomachine having an axis (axis X shown in Fig. 1), the mounting member comprising: a body (body of 44 shown in Fig. 2), the body configured to mount in a slot of a circumferential interior surface (the slot is the area occupied by mounting member 44 shown in Fig. 2, wherein the mounting member 44 resides in the slot of a circumferential interior surface of the casing 58) of a casing (58) of the turbomachine; the body (44) including a radius of curvature substantially matching a radius of curvature of the circumferential interior surface (as shown in Fig. 5, the body 44 is curved and matches the circumferential interior surface of casing 58 (i.e., radially inner most surface of 58 adjacent to 48);  Fig. 5 discloses that the both 44 and 58 have the same radial extent in the radially inward direction and therein each having a matching radius of curvature); an opening (57) extending through a radially inner surface of the body (44, as shown in Fig. 2), the opening configured to position the sensor facing radially inward relative to the axis (as shown in Fig. 2, the sensor 59 resides and is positioned within the opening 57 and the sensor 59 faces radially inward relative to the axis X, wherein the axis is shown in Fig. 1, Col. 4, lines 5-12). 
Kell et al. further discloses that the sensor (59, tip timing probe used to determine the level of vibration of rotating blades, Col. 1, lines 38-43) is a signal generating sensor (Kell, Col. 1, lines 40-43, discloses that the tip timing probe provides an electrical signal (i.e., signal generating) when a rotating blade passes, and is therein a functioning sensor when the turbine engine is in operation).  The electrical signals generated by the sensor (59) are analyzed to determine the level of vibrations of the rotating blades (Col. 1, lines 42-43).
Kell et al. does not specifically disclose of at least two axially-spaced circumferential rows of two openings configured to position at least two axially spaced sensors.
Acton et al. teaches of a sensor arrangement for rotating blades in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Acton et al. teaches two axially spaced circumferential rows of sensors 618, 620 extending circumferentially around a casing interior surfaced with the sensors being equiangularly spaced with respect to each other (Fig. 6A, Col. 30, lines 59-65).  Therein, Acton et al. teaches of two axially spaced circumferential rows openings for at least two axially spaced sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kell et al. in view of Acton et al. by using the arrangement of having two circumferential rows of axially spaced sensors mounted into an interior surface of the casing as taught in Acton et al. because such sensor arrangement allows one row of sensors to be arranged near the leading edges of the rotating blades and for the second row of sensors to be arranged near the trailing edges of the rotating blades, which enables flap and torsional vibrational modes to be more easily distinguished (Col. 30, lines 65-68, Col. 31, lines 1-6).  The sensors disclosed in Kell et al. are analogous to the sensors taught in Acton et al. because the sensors disclosed in Kell et al. are used to determine vibration levels of the rotating blades, which is an analogous and relevant application to the teachings of Acton et al. 
The combination of Kell et al. and Acton et al. do not specifically disclose of a passage in the body (Kell, 44), the passage extending longitudinally through the body to route a communications lead circumferentially relative to the circumferential interior surface of the casing. 
Warren et al. teaches of a blade tip sensor, which is within the same field of endeavor as the claimed invention.  Specifically, Warren et al. teaches of a passage (66) in the body (120, which is analogous to the body 44 disclosed in Kell et al.), the passage extending longitudinally through the body to route a communications lead (150) of the sensor ([0041], Col. 2, lines 12-16) circumferentially relative to the circumferential interior surface of the casing (as shown in Figs. 3 and 4, the lead 150 (also has a thickness that goes into and out of the page) extends and follows the contour/passage within the circumferential interior surface of the casing 72, and therein extends circumferentially relative to the circumferential interior surface of the casing (72)).  The purpose of this configuration allows for a compact routing of communication lead wires to enable communication between the sensor 110 and a measurement device 300 (i.e., processor or controller, [0041], Col. 2, lines 16-30) in order to effectively use the blade tip data provided by the sensor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kell et al. and Acton et al. in view of Warren et al. by using the lead wire passage configuration taught in Warren et al. to electrically install the sensors disclosed in Kell et al. because this configuration allows for a compact routing of communication lead wires to enable communication between the sensor 110 and a measurement device 300 (i.e., processor or controller, [0041], Col. 2, lines 16-30) in order to effectively use the blade tip data provided by the sensor ([0041]).  

Regarding claim 2, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the radius of curvature matches a portion of a circumferential interior surface of the casing of the turbomachine (Kell, as shown in Fig. 5, the body 44 is curved and matches the circumferential interior surface of casing 58 (i.e., radially inner most surface of 58 adjacent to 48);  Fig. 5 discloses that the both 44 and 58 have the same radial extent in the radially inward direction and therein each having a matching radius of curvature).

Regarding claim 3, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the body (Kell, 44) includes a plurality of arcuate portions (body 44 is arcuate as shown in Fig. 5, and there are a plurality of arcuate portions shown in Fig. 2 (i.e. at least 3 body portions 44) having the radius of curvature substantially matching the portion of the circumferential interior surface of the casing of the turbomachine (as shown in Fig. 5, the body 44 is curved and matches the circumferential interior surface of casing 58 (i.e., radially inner most surface of 58 adjacent to 48);  Fig. 5 discloses that the both 44 and 58 have the same radial extent in the radially inward direction and therein each having a matching radius of curvature).

Regarding claim 4, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the body (Kell, 44) has a cross-section configured to mate with a complementary cross-section of an at least partially circumferentially extending first slot in the circumferential interior surface of the casing, wherein the cross-section of the body and the complementary cross-section of the at least partially circumferentially extending first slot radially fix the body relative to the circumferential interior surface (as shown in the cross sectional view of Fig. 2 of Kell et al., the body 44 has a T-shaped cross section that is complementary to and mates with the slot (i.e., the area occupied by mounting member 44), wherein the mounting member 44 resides in the T-shape cross-sectioned slot in the circumferential interior surface of the casing 58), further, the body 44 is radially fixed within relative to the circumferential interior surface by the lateral projections forming the “T” of the body 44, which engage into corresponding recesses within the slot).  

Regarding claim 5, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the complementary cross-section of the at least partially circumferentially extending first slot allows circumferential insertion of the body (Kell, 44) into the at least partially circumferentially extending first slot (as shown in Fig. 2; for the body 44 to be inserted into the slot, the body has to be inserted in the circumferential direction (i.e., circumferential insertion, which is in the direction of into/out of the page in Fig. 2) due to the lateral projections forming the “T” of the body 44.  The lateral projections do not allow for radial insertion, only circumferential insertion).

Regarding claim 6, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the body (Kell, 44) has a T-shaped cross-section (body has axial extending portions and a radial extending portion, which together form a “T”, as shown in Fig. 2), and the at least partially circumferentially extending first slot has a complementary T-shaped cross-section configured to receive the T-shaped cross-section of the body (complementary slot accommodates radially extending portions and further comprises regions (i.e. recesses/grooves) that support axially extending portions of body 44, therein together forming the complementary T-shaped cross section).

Regarding claim 8, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the cross-section of the body is rectangular with axial extensions (as shown in Fig. 2’ below, the cross section of body 44 is rectangular and has axial extensions “a”), and the complementary cross-section of the at least partially circumferentially extending first slot (slot, which is occupied by the body 44, as stated in claim rejections above) is rectangular (slot appears as a rectangular cross section, as shown in Fig. 2’) with axial seats configured to retain the axial extensions of the body (axial seats are surfaces in which axial extensions “a” lie directly on, as shown in Fig. 2’).

    PNG
    media_image1.png
    502
    503
    media_image1.png
    Greyscale

Fig. 2’

Regarding claim 11, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the circumferential interior surface of the casing (Kell, radially inner most surface of 58 adjacent to 48 as shown in Fig. 5) and an interior surface of the body (i.e. bottom surface of “a” of body 44 shown in Fig. 2’) are substantially coplanar (both surfaces mate with each other and intersect each other in the same plane and therein such surfaces are coplanar).

Regarding claim 22, the combination of Kell et al. and Acton et al. discloses all of the limitations of claim 13 (see claim 13 rejection below), and further discloses a plurality of sensors (59, at least three shown in Fig. 2, Acton et al. Fig. 6A), but does not specifically disclose wherein each sensor includes a communications lead operatively coupled thereto, wherein the mounting member (44) includes a passage to route the communications leads in a circumferential direction of the casing.
Warren et al. teaches of a blade tip sensor, which is within the same field of endeavor as the claimed invention.  Specifically, Warren et al. teaches of a passage (66) in the body (120, which is analogous to the body 44 disclosed in Kell et al.), the passage extending longitudinally through the body to route a communications lead (150) of the sensor ([0041], Col. 2, lines 12-16) circumferentially relative to the circumferential interior surface of the casing (as shown in Figs. 3 and 4, the lead 150 (also has a thickness that goes into and out of the page) extends and follows the contour/passage within the circumferential interior surface of the casing 72, and therein extends circumferentially relative to the circumferential interior surface of the casing (72)).  The purpose of this configuration allows for a compact routing of communication lead wires to enable communication between the sensor 110 and a measurement device 300 (i.e., processor or controller, [0041], Col. 2, lines 16-30) in order to effectively use the blade tip data provided by the sensor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kell et al. and Acton et al. in view of Warren et al. by using the lead wire passage configuration taught in Warren et al. to electrically install the sensors within the mounting member disclosed in Kell et al. because this configuration allows for a compact routing of communication lead wires to enable communication between the sensor 110 and a measurement device 300 (i.e., processor or controller, [0041], Col. 2, lines 16-30) in order to effectively use the blade tip data provided by the sensor ([0041]).  

Regarding claim 31, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the mounting member (44) includes a polygonal feature on the sensor body (axial extensions forming a “T” of the body 44 surrounding the sensor 59 consists of a vertical edge, horizontal edge surface (“a” Fig. 2’) and top edge surface as shown in Fig. 2’; since the extensions have multiple edges, it is considered polygonal) configured to mount to the circumferential interior surface of the turbomachine (the axial extensions of the mounting member 44 mount to a circumferential interior surface (i.e. radially inner most surface of 58 adjacent to 48, as shown in Fig. 5).

Claims 13-19, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. (US 9329377) in view of Acton et al. (U.S. 5,005,353).
Regarding claim 13, Kell et al. discloses a sensor system for a turbomachine (Fig. 2, Col. 1, lines 38-43), the sensor system comprising: a mounting member (44, Fig. 2) including a body (body of 44 shown in Fig. 2), the body configured to be mounted in an elongated slot in a circumferential interior surface (the elongated slot is the area occupied by mounting member 44 shown in Fig. 2, wherein the mounting member 44 resides in the slot of a circumferential interior surface of the casing 58) of at least a first portion of a turbomachine casing (58, as shown in Fig. 2); the body (44) including a radius of curvature substantially matching a radius of curvature of the circumferential interior surface (as shown in Fig. 5, the body 44 is curved and matches the circumferential interior surface of casing 58 (i.e., radially inner most surface of 58 adjacent to 48);  Fig. 5 discloses that the both 44 and 58 have the same radial extent in the radially inward direction and therein each having a matching radius of curvature); an opening (57) extending through a radially inner surface of the body (44, as shown in Fig. 2), the opening configured to position the sensor facing radially inward relative to the axis (as shown in Fig. 2, the sensor 59 resides and is positioned within the opening 57 and the sensor 59 faces radially inward relative to the axis X, wherein the axis is shown in Fig. 1, Col. 4, lines 5-12); and a sensor (59, Col. 1, lines 38-43) coupled to the mounting member (44) and configured to measure an operational parameter of the turbomachine (as shown in Fig. 2, Col. 1, lines 38-43). 
Kell et al. further discloses that the sensor (59, tip timing probe used to determine the level of vibration of rotating blades, Col. 1, lines 38-43) is a signal generating sensor (Kell, Col. 1, lines 40-43, discloses that the tip timing probe provides an electrical signal (i.e., signal generating) when a rotating blade passes, and is therein a functioning sensor when the turbine engine is in operation).  The electrical signals generated by the sensor (59) are analyzed to determine the level of vibrations of the rotating blades (Col. 1, lines 42-43).
Kell et al. does not specifically disclose of at least two axially-spaced circumferential rows of two openings configured to position at least two axially spaced sensors.
Acton et al. teaches of a sensor arrangement for rotating blades in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Acton et al. teaches two axially spaced circumferential rows of sensors 618, 620 extending circumferentially around a casing interior surfaced with the sensors being equiangularly spaced with respect to each other (Fig. 6A, Col. 30, lines 59-65).  Therein, Acton et al. teaches of two axially spaced circumferential rows openings for at least two axially spaced sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kell et al. in view of Acton et al. by using the arrangement of having two circumferential rows of axially spaced sensors mounted into an interior surface of the casing as taught in Acton et al. because such sensor arrangement allows one row of sensors to be arranged near the leading edges of the rotating blades and for the second row of sensors to be arranged near the trailing edges of the rotating blades, which enables flap and torsional vibrational modes to be more easily distinguished (Col. 30, lines 65-68, Col. 31, lines 1-6).  The sensors disclosed in Kell et al. are analogous to the sensors taught in Acton et al. because the sensors disclosed in Kell et al. are used to determine vibration levels of the rotating blades, which is an analogous and relevant application to the teachings of Acton et al. 
Regarding claim 14, the combination of Kell et al. and Acton et al. further discloses wherein the mounting member (44, Fig. 2) mounts in the elongated slot in the circumferential interior surface of the at least first portion of the turbomachine casing (each mounting member is mounted within a slot of the casing 58, as shown in Fig. 2; the elongated slot is the slot wherein the mounting member 44 is positioned with respect to the casing 58), wherein the elongated extends only partially between a circumferential interior surface and an exterior surface of the turbomachine casing (as shown in Fig. 2, the slot extends radially between an exterior surface of turbomachine casing 58, which is the top surface of the casing, and a circumferential interior surface of the casing, which is the radially inner most surface of 58 adjacent to 48 as shown in Fig. 5).
Regarding claim 15, the combination of Kell et al. and Acton et al. further discloses wherein the elongated slot includes an elongated at least partially circumferentially extending slot that extends at least partially circumferentially in the circumferential interior surface of the at least first portion of the turbomachine casing (as shown in Fig. 2 and Fig. 5, the slot in which the mounting member (44) is located is an elongated slot and extends circumferentially because in Fig. 5, the body of the mounting member (44) extends circumferentially along the circumferential interior surface of the casing (58, the radially inner most surface of 58 adjacent to 48 as shown In Fig. 5), and the body includes an arcuate portion configured to mount in the elongated at least partially circumferentially extending slot (body 44 is arcuate as shown in Fig. 5 and therein includes an arcuate portion, and there are a plurality of arcuate portions shown in Fig. 2 (i.e. at least 3 body portions 44); each body 44 is mounted within the circumferentially extending slot shown).
Regarding claim 16, the combination of Kell et al. and Acton et al. further discloses wherein the body and the elongated at least partially circumferentially extending slot each include a complementary cross-section that prevents radial removal of the body from the elongated at least partially circumferentially extending slot (as shown in the cross sectional view of Fig. 2 of Kell et al., the body 44 has a T-shaped cross section that is complementary to and mates with the slot (i.e., the area occupied by mounting member 44), wherein the mounting member 44 resides in the T-shape cross-sectioned slot in the circumferential interior surface of the casing 58), further, the body 44 is radially fixed within relative to the circumferential interior surface of the slot by the lateral projections forming the “T” of the body 44, which engage into corresponding recesses within the slot, the axial lateral projections prevent radial removal of the body 44 from the slot, as shown in Fig. 2).
Regarding claim 17, the combination of Kell et al. and Acton et al. further discloses wherein the body (44) has a T-shaped cross-section (body has axial extending portions “a” as shown in Fig. 2’ and a radial extending portion, together of which form a “T”, as shown in Fig. 2’), and the elongated at least partially circumferentially extending first slot has a complementary T-shaped cross-section configured to receive the T-shaped cross-section of the body (complementary slot accommodates radially extending portion and further comprises region that support axially extending portions “a” of body 44, therein together forming the complementary T-shaped cross section as shown in Fig. 2).
Regarding claim 18, the combination of Kell et al. and Acton et al. further discloses wherein the complementary cross-section of the elongated body and the elongated at least partially circumferentially extending slot allows circumferential insertion of the elongated arcuate portion into the at least partially circumferentially extending slot (as shown in Fig. 2; for the body 44 to be inserted into the slot, the body has to be inserted in the circumferential direction (i.e., circumferential insertion, which is in the direction of into/out of the page in Fig. 2) due to the lateral projections forming the “T” of the body 44.  The lateral projections do not allow for radial insertion, only circumferential insertion).
Regarding claim 19, the combination of Kell et al. and Acton et al. further discloses wherein the mounting member includes a plurality of elongated arcuate portions (the body of the mounting member (Kell, 44) includes a plurality of arcuate portions (body 44 is arcuate as shown in Fig. 5 and therein includes a plurality of arcuate portions within the body; further, there are a plurality of arcuate portions shown in Fig. 2 (i.e. at least 3 body portions 44).

Regarding claim 23, Kell et al. discloses a casing (58) for a turbomachine (Fig. 1), the casing comprising: a casing body including a circumferential interior surface (the radially inner most surface of 58 adjacent to 48 as shown in Fig. 5) and an exterior surface (top surface of the casing 58 shown in Fig. 2); and a sensor system for the turbomachine (Fig. 2, Col. 1, lines 38-43), the sensor system including: a first mounting member (44, Fig. 2) including a body (body of 44 shown in Fig. 2), the body configured to be mounted in an elongated slot of the circumferential interior surface (the elongated slot is the area occupied by mounting member 44 shown in Fig. 2, wherein the mounting member 44 resides in the slot of a circumferential interior surface of the casing 58) of at least a first portion of the casing body (58, as shown in Fig. 2); the body (44) including a radius of curvature substantially matching a radius of curvature of the circumferential interior surface (as shown in Fig. 5, the body 44 is curved and matches the circumferential interior surface of casing 58 (i.e., radially inner most surface of 58 adjacent to 48);  Fig. 5 discloses that the both 44 and 58 have the same radial extent in the radially inward direction and therein each having a matching radius of curvature); and a sensor (59, Col. 1, lines 38-43) coupled to the first mounting member (44) and configured to measure an operational parameter of the turbomachine (as shown in Fig. 2, Col. 1, lines 38-43). 
Kell et al. further discloses that the sensor (59, tip timing probe used to determine the level of vibration of rotating blades, Col. 1, lines 38-43) is a signal generating sensor (Kell, Col. 1, lines 40-43, discloses that the tip timing probe provides an electrical signal (i.e., signal generating) when a rotating blade passes, and is therein a functioning sensor when the turbine engine is in operation).  The electrical signals generated by the sensor (59) are analyzed to determine the level of vibrations of the rotating blades (Col. 1, lines 42-43).
Kell et al. does not specifically disclose wherein the casing body includes at least two axially-spaced circumferential rows of two openings configured to position at least two axially spaced sensors.
Acton et al. teaches of a sensor arrangement for rotating blades in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Acton et al. teaches two axially spaced circumferential rows of sensors 618, 620 extending circumferentially around a casing interior surfaced with the sensors being equiangularly spaced with respect to each other (Fig. 6A, Col. 30, lines 59-65).  Therein, Acton et al. teaches of two axially spaced circumferential rows openings for at least two axially spaced sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kell et al. in view of Acton et al. by using the arrangement of having two circumferential rows of axially spaced sensors mounted into an interior surface of the casing as taught in Acton et al. because such sensor arrangement allows one row of sensors to be arranged near the leading edges of the rotating blades and for the second row of sensors to be arranged near the trailing edges of the rotating blades, which enables flap and torsional vibrational modes to be more easily distinguished (Col. 30, lines 65-68, Col. 31, lines 1-6).  The sensors disclosed in Kell et al. are analogous to the sensors taught in Acton et al. because the sensors disclosed in Kell et al. are used to determine vibration levels of the rotating blades, which is an analogous and relevant application to the teachings of Acton et al. 
Regarding claim 24, the combination of Kell et al. and Acton et al. further discloses wherein the at least two axially spaced sensors are coupled to the first mounting member (as discussed in claim 23 rejection above) and wherein at least one communications lead of the at least two axially spaced sensors exits the body at a single exit opening (Acton et al. teaches wherein the sensor (sensor array, 612) includes a plurality of sensors (sensors 618, 620) coupled to the mounting member (coupled to the sensor array 612, as shown In Fig. 6A, and to the other mounting members (i.e. controller 614) and configured to measure an operational parameter of the turbomachine (sensors measure pressure fluctuations and vibrational modes within the casing 204, Col. 30, lines 65-68; Col. 31, lines 1-20).  The sensors taught in Acton et al. are analogous to the sensors disclosed in Kell et al. since the sensors in Kell et al. are also used to measure the level of vibration of rotating blades (Kell, Col. 1, lines 40-44).  Acton et al. further teaches wherein at least one communications lead of the plurality of sensors exit the body at a single exit opening (as shown in Fig. 6B, one communication lead exits from sensor body 618 and connects to controller 614)).
Regarding claim 25, the combination of Kell et al. and Acton et al. further discloses wherein at least two of the at least two axially spaced sensors measure different operational parameters (Acton, one type of the sensor transducers measures aerodynamic pressure level, while another type measures sound pressure level, also capable of measure blade tip position, Col. 31, lines 1-20).
Regarding claim 27, the combination of Kell et al. and Acton et al. further discloses wherein the first mounting member (44, the middle mounting member of the three mounting members shown in Fig. 2) is mounted relative to the circumferential interior surface of the body (circumferential interior surface of the body 58 is the surface that is radially innermost and adjacent to 48 in Fig. 5) in a space between couplings for a pair of stages of nozzles (as shown in Fig. 2, the first mounting member 44 is between a first stage (leftmost 42/38) and a third stage (42/38) and therein is in a space between couplings for a pair of stages of nozzles).
Regarding claim 28, the combination fo Kell et al. and Acton et al. further discloses an elongated at least partially circumferentially extending first slot in the space in the interior surface between the couplings for the pair of the plurality of stages of nozzles (as shown in Fig. 2, the first slot is the region wherein the first mounting member 44 is positioned in), wherein the first mounting member is positioned in the elongated at least partially circumferentially extending first slot (as shown in Fig. 2, the first mounting member 44 is positioned in the first slot and the first slot is circumferentially extending, as the first mounting member 44 extends in the circumferential direction as shown in Fig. 5).
Regarding claim 29, the combination of Kell et al. and Acton et al. further discloses a second sensor system (i.e., leftmost sensor 59 shown in Fig. 2), the second sensor system including: a second mounting member (mounting member 44 comprising leftmost sensor 59) including a second body (i.e., 44) configured to be mounted to the circumferential interior surface (i.e., radially inner most surface of casing 58 that is adjacent to 48 as shown in Fig. 5) of at least a second portion of the casing body (leftmost portion of the casing 58, as shown in Fig. 2), and a second sensor (leftmost sensor 59, Col. 1, lines 38-43) coupled to the second mounting member (44) and configured to measure a further operational parameter of the turbomachine (Col. 1, lines 38-43, Acton teaches that the sensors can also measure pressure fluctuations or blade tip position, Col. 31, lines 1-20); and an at least partially circumferentially extending second slot in the space in the circumferential interior surface between the couplings for the pair of the plurality of stages of nozzles (as shown in Fig. 2, the slot is where the mounting member 44 is positioned in, further as shown in Fig. 2, the left most sensor system lies between a pair of plurality of stages of nozzles as there is a pair to the right and to the left of the Fig. 2), the second slot being axial distanced from the first slot (as shown in Fig. 2, the second slot is axially spaced to the left of the first slot (i.e., the first slot is the middle slot of the middle mounting member 44)), wherein the second mounting member is positioned in the second slot (as shown in Fig. 2; second mounting member 44 is positioned in the second slot (i.e., leftmost slot shown)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/25/2022

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745